COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
    ELLEN E. RHEY D/B/A
    RHEY PROPERTIES,                            §

                        Appellant,              §             No. 08-11-00069-CV

    v.                                          §                  Appeal from

    CAROLYNE REDIC AND                          §              384th District Court
    JOHN E. REDIC, INDIVIDUALLY AND
    D/B/A VICTORY WARRIORS DRILL                §           of El Paso County, Texas
    AND DANCE ACADEMY, AND
    VICTORY CHAPEL MINISTRIES,                  §               (TC # 2010-1275)

                        Appellees.              §



                                       JUDGMENT

         The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order that the judgment be reformed to reflect the correct assumed

name, Victory Chapel Ministries. The judgment, as reformed, is affirmed. We further ORDER

Appellant and its sureties, if any,1 to perform on the judgment and pay all costs of this appeal,

both in this court and the court below, in accordance with the opinion of this Court. This

decision shall be certified below for observance.

         IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2013.


1
    See TEX.R.APP.P. 43.5.
                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating